                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                               October 07, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

INDUSTRIAL SPECIALISTS, LLC                     §
and                                             §
BRAND ENERGY SOLUTIONS, LLC                     §
and                                             §
BRANDSAFWAY LLC,                                §
                                                §
        Plaintiffs,                             §
VS.                                             §    CIVIL ACTION NO. 4:19-CV-01558
                                                §
RICHARD REUTER                                  §
and                                             §
KENNETH SHEPHERD                                §
and                                             §
THOMAS BUCK, et al,                             §
                                                §
        Defendants.                             §


                              MEMORANDUM AND ORDER


                                               I.
       Before the Court is the defendants’, Richard Reuter, Loenbro Equipment, Inc. and RDS

Industrial Service, LLC, (the defendants’) motion to dismiss pursuant to Rule 12(b)(6) of the

Rules of Federal Civil Procedure, and the plaintiffs’, Industrial Specialists, LLC, Brand Energy

Solutions, LLC, and Brandsafway LLC (the “plaintiffs”), response to the motion to dismiss.

After reviewing the record, the Court determines that the motion should be DENIED.

                                               II.

       The plaintiffs assert that their claims are the result of former employee, Richard Reuter’s

violation of an employment agreement. On August 13, 2014, Reuter, a Montana resident,

entered into the agreement with the plaintiffs but is no longer an employee. The agreement

includes non-competition and non-solicitation covenants prohibiting him from engaging in any



1/2
employment which involves providing products and services similar to those offered by the

plaintiffs for one year after employment ceases.

        The defendants move to dismiss the plaintiffs’ Defend Trade Secrets Act claim under

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                               III.

        Rule 12(b)(6) of the Rules of Federal Civil Procedure, require that a plaintiff plead facts

sufficient to state a cause of action in order to avoid a motion to dismiss. Bell Atl. Corp. v

Twombly, 550 U.S. 544, 570 (2007). The claim(s) must be plausible – facts from which a court

may draw a reasonable inference that the defendant is liable for the illegal conduct alleged. Id.

                                                IV.

        The Court has reviewed the pleadings and concludes that the plaintiff has satisfied the

minimum requirements under Rule 12(b)(6). Therefore, the complaint should not be dismissed

at this juncture.

                                                V.

        It is ORDERED that the defendants’ motion to dismiss should be and it is Hereby

DENIED.

        It is so ORDERED.

        SIGNED on this 7th day of October, 2019.



                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




2/2
